[Cite as State v. Ullrich, 2022-Ohio-2392.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   JUDGES:
                                                 Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                      Hon. John W. Wise, J.
                                                 Hon. Patricia A. Delaney, J.
 -vs-
                                                 Case No. 2021 CA 00065
 BRUNO R. ULLRICH

          Defendant-Appellant                    OPINION




 CHARACTER OF PROCEEDINGS:                       Appeal from the Licking County Court of
                                                 Common Pleas, Case No. 20-CR-00522


 JUDGMENT:                                       Affirmed

 DATE OF JUDGMENT ENTRY:                         July 11, 2022


 APPEARANCES:


 For Plaintiff-Appellee                          For Defendant-Appellant

 CLIFFORD J. MURPHY                              APRIL F. CAMPBELL
 Assistant Prosecuting Attorney                  Campbell Law, LLC
 20 North Second Street – 4th Floor              46 ½ North Sandusky Street
 Newark, Ohio 43055                              Delaware, Ohio 43015
Licking County, Case No. 2021 CA 00065                                                     2


Hoffman, P.J.
       {¶1}   Defendant-appellant Bruno Ullrich appeals his conviction and sentence

entered by the Licking County Court of Common Pleas, on one count of assault, in

violation of R.C. 2903.13(A), a misdemeanor of the first degree, following a bench trial.

Plaintiff-appellee is the state of Ohio.

                            STATEMENT OF THE CASE AND FACTS

       {¶2}   On October 8, 2020, the Licking County Grand Jury indicted Appellant on

one count of felonious assault, in violation of R.C. 2903.11(A)(1), a felony of the second

degree (“Count 1”); and one count of assault, in violation of R.C. 2903.13(A), a felony of

the second degree (“Count 2”). Appellant appeared before the trial court for arraignment

on October 27, 2020, and entered a plea of not guilty to the Indictment.

       {¶3}   On January 22, 2021, Appellant filed a Motion to Suppress and Request for

Dismissal on Fourth Amendment grounds. The trial court conducted an evidentiary

hearing on March 26, 2021. The trial court denied Appellant’s motion to suppress and

motion to dismiss via Decision and Order filed June 14, 2021. The matter was scheduled

for jury trial, but Appellant subsequently waived his right to trial by jury. The trial court

conducted a bench trial on August 3, 2021.

       {¶4}   The following evidence was adduced at trial:

       {¶5}   Brittany Burwell testified she lives at 198 South William Street, Johnstown,

Licking County, Ohio, and has resided there for four years. Burwell stated, on the evening

of September 25, 2020, she walked outside to get a paintbrush and heard “horrific

screaming – um – like somebody was being hurt. It was not good screaming at all.”

Transcript of Aug. 3, 2021 Bench Trial at 17. She called her husband outside, and he

agreed they should call the police. Burwell’s 9-1-1 call was played for the trial court.
Licking County, Case No. 2021 CA 00065                                                 3


While she was still on the phone with dispatch, officers arrived at the scene. As Burwell

spoke with a police officer, the screaming began again. Burwell recalled “her [neighbor]

actually coming out of the house screaming – um – that there was a fire and that she

needed firefighters – um – but there was no fire.” Id. at 18.

         {¶6}   Officer Randall Fox with the Johnstown Police Department testified he was

working on September 25, 2020, and was dispatched to 198 South Williams Street in

regards to a disturbance. Officer Fox initially spoke with Burwell then proceeded to

investigate screaming coming from 184 South Williams Street, the house next door.

Officer Fox observed a bare-chested man, who was subsequently identified as Appellant,

standing in the doorway and looking confused. The officer looked over the privacy fence

because he still could hear a woman screaming. He observed a woman, who was later

identified as Robyn Duckworth, laying on the ground. She was “actively bleeding and

covered in blood, had her shirt stained from her – uh – neck and shoulder area.” Id. at

21-22.

         {¶7}   When Officer Fox encountered Duckworth, she was covered in blood and

screaming for help. Duckworth stated she was dizzy. Officer Fox described her as visibly

upset and crying. She had blood streaming down her face. Duckworth told Officer Fox

she was assaulted by Appellant. She indicated she had been struck multiple times

including being struck in the head with a blunt or glass object. Duckworth explained as

she tried to flee the home, Appellant prevented her from doing so. Officer Fox recalled

Duckworth told him Appellant put “his hand over her mouth or around her throat to prevent

her from screaming out for help.” Id. at 24.
Licking County, Case No. 2021 CA 00065                                                       4


          {¶8}   Officer Fox testified he spoke with Appellant that evening. The officer noted

Appellant appeared to be intoxicated and smelled of alcoholic beverage. He asked

Appellant “multiple times what was going on.” Id. Officer Fox recalled, “He just stood

there confused as to like – he didn’t understand why I was asking him what was going on

when there was something clearly going on at that very moment.” Id. at 24-25. When

medics arrived, Officer Fox asked Appellant to step outside of the privacy fence and speak

with Sergeant Hatfield. Medics transported Duckworth to St. Ann’s Hospital. Deputy

Chief Smart was also at the scene.

          {¶9}   Appellant refused officers’ request to enter the home to search for the object

with which Duckworth had been struck. He became agitated when officers asked his

permission to do so. Appellant attempted to go back inside the house, but was instructed

by officers to stay outside because they needed to speak with him. Appellant was

eventually transported to the Licking County Justice Center. Officer Fox proceeded to

the hospital to speak with Duckworth.

          {¶10} Officers obtained a search warrant for the residence. Inside a bag tucked

behind the front door, officers found an alcoholic beverage bottle with blood on it. A purse

with blood marks on the side was found near the front door. Officer Fox described the

residence as “very messy” and “it appeared that a [sic] altercation took place.” Id at 31.

          {¶11} Deputy Chief Rusty Smart testified he was working on September 25, 2020,

when he was called by Officer Hatfield, Sergeant Hatfield by the time of trial, in reference

to a female screaming for help. Deputy Chief Smart responded to 184 South Williams

Street.     When he arrived at the scene, he observed Officer Hatfield speaking with
Licking County, Case No. 2021 CA 00065                                                  5


Appellant. Deputy Chief Smart looked over the gate and observed Officer Fox and medics

tending to a female with blood all over her head and hair.

      {¶12} Deputy Chief Smart was speaking with Brittany Burwell, who had placed the

9-1-1 call, when he heard Appellant yelling at Officer Hatfield. Appellant was attempting

to enter his residence. Deputy Chief Smart asked Appellant to return to the driveway to

speak with the officers. Appellant refused. As Deputy Chief Smart opened the gate

leading toward the residence, Appellant came off the porch and held the gate shut. A

struggle ensued, resulting in Appellant striking Deputy Chief Smart in the face. The

officers took Appellant to the ground and handcuffed him. Appellant was placed in the

cruiser and transported to the Licking County Justice Center.

      {¶13} Matthew Martin, a firefighter medic with the Monroe Township Fire

Department, testified he was working on September 25, 2020, when he was dispatched

to 184 South Williams Street in response to a traumatic injury. When he arrived, Martin

observed a female sitting on a side porch between the driveway and the house. Martin

indicated “she had a moderate amount of blood – uh – kind of matted in her hair.” Id. at

64. Martin described the woman as alert and awake. The woman denied any illegal drug

use, but admitted to consuming alcohol. The woman informed Martin she and Appellant

had been in a fight during which Appellant picked up an object and struck her in the head.

      {¶14} Martin and another medic attempted to clean up the blood to establish the

extent of Duckworth’s injuries.      Martin observed a zigzag puncture laceration

approximately three-quarters of an inch long to the front of Duckworth’s forehead, and

swelling approximately an inch in diameter, further back, on the side of Duckworth’s head.

Medics moved Duckworth to a cot and placed her in the ambulance. Martin described
Licking County, Case No. 2021 CA 00065                                                    6


Duckworth as “pretty hysterical – um – pretty anxious, very talkative throughout the entire

contact. Um – again, she had been drinking alcohol. Uh – her speech was a little slurred,

pupils were a little sluggish to respond, and because of that and not being able to rule out

head injury, recommended transport to St. Ann’s.” Id. at 65. Martin authenticated the

report he prepared following the call.

       {¶15} Robinette Bowman, a floor nurse in the emergency department of St. Ann’s

Hospital, was working on September 25, 2020, when Duckworth was brought in for

treatment. Bowman authenticated Duckworth’s medical records. Duckworth informed

Bowman she and Appellant had been drinking and he started hitting her over the head

with an unknown object and kicked her multiple times. Duckworth admitted she was

fearful of Appellant and acknowledged a history of abuse including recent physical

violence and abuse. Bowman observed Duckworth’s injuries and described those injuries

as depicted in photographs entered into evidence. Doctors used staples to close the four-

centimeter laceration on Duckworth’s head.

       {¶16} After the state rested its case, Appellant made an oral Crim. R. 29 motion

for acquittal, which the trial court overruled.

       {¶17} Appellant testified on his own behalf. Appellant stated Duckworth, who was

living in Toledo, called and asked if she could stay with him because she was having a

problem with her brother and mother.          Duckworth arrived at Appellant’s residence

between 5 and 6 p.m. on September 25, 2020, and, according to Appellant, immediately

began drinking. Appellant explained he did not drink because he was preparing food for

the dogs and wanted to catch a flight the next day. At approximately 10 p.m., Appellant

told Duckworth he was going to bed, but agreed to have a shot with Duckworth
Licking County, Case No. 2021 CA 00065                                                      7


beforehand due to her insistence. Appellant indicated Duckworth was intoxicated, but he

had no idea how much she had consumed.

       {¶18} After Appellant went to bed, he heard a noise coming from the kitchen. He

got out of bed and walked to the kitchen. Appellant observed Duckworth sitting on a stool

at the counter. Duckworth was holding a bottle and Appellant tried to coax her into giving

it to him. As Appellant reached for the bottle, Duckworth grabbed his private parts,

causing him to fall over the garbage can and land in front of the refrigerator. Duckworth

fell in the opposite direction against a cabinet. Appellant called to Duckworth, but she did

not respond. Appellant recalled Duckworth crawling towards, then out, the door, “all the

time she was – she was insanely loud – um – yelling * * * like hysteric.” Id. at 89. Appellant

observed blood near the cabinet. Appellant denied striking or kicking Duckworth.

       {¶19} Appellant described his interaction with the officers. He explained when the

officers began to question him, he immediately thought, “They pinned this on you, so you

have to go back in,” and walked back into the fenced-in area, towards the house. Id. at

91. Appellant added Officer Fox opened the gate, and Appellant asked him to keep it

closed because of the dogs. Thereafter, Deputy Chief Smart became “very aggressive

really and – and he pulled me over the fence * * * he grabbed my hand – or my arm so –

um – what was – what I said stay out and he grabbed me. * * * he pulled me out and I

think he was – uh – shouting I don’t need a warrant buddy and they put me on the ground

and arrested me.” Id. at 95.

       {¶20} The defense rested upon conclusion of Appellant’s cross-examination.

       {¶21} The state called Sergeant Paul Hatfield in rebuttal.         Sergeant Hatfield

testified, on September 25, 2020, he was dispatched to the area of 184 South Williams
Licking County, Case No. 2021 CA 00065                                                    8


Street to assist Officer Fox. Sergeant Hatfield confirmed he was wearing his body camera

that day. A portion of the video from Sergeant Hatfield’s body camera was played.

      {¶22} After hearing the evidence, the trial court found Appellant guilty of the lesser

included offense on Count 1, to wit: assault, in violation of R.C. 2903.13(A), a

misdemeanor of the first degree, and not guilty on Count 2, felony 2 assault. The trial

court sentenced Appellant to 180 days in the Licking County Justice Center, suspended

180 days of the sentence, and placed him on probation for a period of one year. The trial

court memorialized Appellant’s conviction and sentence via Judgment of Conviction filed

August 3, 2021.

      {¶23} It is from his conviction and sentence Appellant appeals, raising the

following assignments of error:



             I. ULLRICH’S ASSAULT CONVICTION SHOULD BE REVERSED

      BECAUSE THE TRIAL COURT SHOULD NOT HAVE ADMITTED THE

      DECLARANT-VICTIM STATEMENTS UNDER ANY EXCEPTION TO THE

      HEARSAY RULES.

             II. ULLRICH’S ASSAULT CONVICTION SHOULD BE REVERSED

      BECAUSE THE STATEMENTS MADE BY THE VICTIM WERE

      INTRODUCED IN VIOLATION OF THE CONFRONTATION CLAUSE.

             III. THE STATE’S EVIDENCE THAT ULLRICH COMMITTED

      ASSAULT WAS LEGALLY INSUFFICIENT AS A MATTER OF LAW.
Licking County, Case No. 2021 CA 00065                                                      9


              IV. THE TRIAL COURT’S DECISION TO FIND ULLRICH GUILTY

       OF ASSAULT SHOULD BE REVERSED, BECAUSE THE EVIDENCE

       WEIGHED MANIFESTLY AGAINST CONVICTING ULLRICH OF IT.



                                                  I

       {¶24} In his first assignment of error, Appellant argues the trial court erred in

admitting the statements made by the declarant-victim Robyn Duckworth under the

excited utterance exception to the hearsay rule.

       {¶25} “A trial court is vested with broad discretion in determining the admissibility

of evidence in any particular case, so long as such discretion is exercised in line with the

rules of procedure and evidence.” Rigby v. Lake Cty., 58 Ohio St.3d 269, 271, 569 N.E.2d

1056 (1991). An abuse of discretion is more than a mere error in judgment; it is a

“perversity of will, passion, prejudice, partiality, or moral delinquency.” Pons v. Ohio State

Med. Bd., 66 Ohio St.3d 619, 621, 614 N.E.2d 748 (1993).

       {¶26} Evid.R. 803 provides:



              The following are not excluded by the rule against hearsay,

       regardless of whether the declarant is available as a witness: * * *

              (2) Excited utterance. A statement relating to a startling event or

       condition made while the declarant was under the stress of excitement

       caused by the event or condition.
Licking County, Case No. 2021 CA 00065                                                10


      {¶27} A trial court may admit a hearsay statement under the excited utterance

exception under the following circumstances:



             (a) there was some occurrence startling enough to produce a

      nervous excitement in the declarant, which was sufficient to still his

      reflective faculties and thereby make his statements and declarations the

      unreflective and sincere expression of his actual impressions and beliefs,

      and thus render his statement of declaration spontaneous and unreflective,

             (b) the statement or declaration, even if not strictly contemporaneous

      with its exciting cause, was made before there had been time for such

      nervous excitement to lose a domination over his reflective faculties so that

      such domination continued to remain sufficient to make his statements and

      declarations the unreflective and sincere expression of his actual

      impressions and beliefs,

             (c) the statement or declaration related to such startling occurrence

      or the circumstances of such starling occurrence, and

             (d) the declarant had an opportunity to observe personally the

      matters asserted in his statement or declaration.' “

             State v. Jones, 135 Ohio St.3d 10, 2012–Ohio–5677, 984 N.E.2d

      948, ¶ 166, quoting Potter v. Baker, 162 Ohio St. 488, 124 N.E.2d 140

      (1955), paragraph two of the syllabus. Accord State v. Taylor, 66 Ohio St.3d

      295 (1993).
Licking County, Case No. 2021 CA 00065                                                     11


       {¶28} Appellant asserts the trial court erred in admitting Duckworth’s statements

under the excited utterance exception to the hearsay rule because the state failed to

establish a lack of time between the startling event and Duckworth’s statements, and

failed to establish the circumstances surrounding Duckworth’s statements eliminated the

possibility of fabrication.    Appellant focuses on the first words Officer Fox heard

Duckworth utter, “Please call 9-1-1, there’s a fire.” Tr. at 27. Appellant submits, because

“Officer Fox quickly deduced upon approach however that, in fact, there was no fire, * * *

within one minute of the officer’s interaction with the declarant, it was clear that the

circumstances objectively indicated that the declarant had time to fabricate.” Brief of

Appellant at 5. We disagree.

       {¶29} Excited utterances are deemed “reliable because they do not entail an

opportunity for the declarant to reflect, thus reducing the chance to fabricate or distort the

truth.” State v. Lukacs, 188 Ohio App.3d 597, 2010-Ohio-2364, 936 N.E.2d 506, ¶ 20.

The amount of time which elapses “between the statement and the event is relevant but

not dispositive of” whether a declarant's statement occurred while still under the stress of

the startling occurrence. Jones, supra at ¶ 168, quoting Taylor, supra at 303; State v.

Wallace, 37 Ohio St.3d 87, 90, 524 N .E.2d 466 (1988). “There is no per se amount of

time after which a statement can no longer be considered to be an excited utterance.”

Taylor, supra at 303. Instead, “[t]he central requirements are that the statement must be

made while the declarant is still under the stress of the event and the statement may not

be a result of reflective thought.” Id.

       {¶30} Brittany Burwell testified, on the evening of September 25, 2020, she

walked outside to get a paintbrush and heard “horrific screaming – um – like somebody
Licking County, Case No. 2021 CA 00065                                                   12


was being hurt. It was not good screaming at all.” Tr at 17. She called to her husband

to come outside, and he agreed they should call the police. While she was still on the

phone with dispatch, officers arrived at the scene. As Burwell spoke with a police officer,

the screaming began again.

       {¶31} Officer Fox was dispatched to 198 South Williams Street, Johnstown, Ohio,

in response to a 9-1-1 disturbance call. While Officer Fox was speaking with Burwell, he

heard screaming coming from 184 South Williams Street, the house next door. The officer

proceeded to the residence and observed Appellant, standing in the doorway, looking

confused. The woman’s screaming continued. Officer Fox looked over the privacy fence

and saw Robyn Duckworth, laying on the ground. Duckworth was “actively bleeding and

covered in blood, had her shirt stained from her – uh – neck and shoulder area.” Tr. at

21-22. Officer Fox described Duckworth as “covered in blood, she’s screaming out for

help * * * she claimed that she was dizzy * * * she was visibly upset and crying and blood

coming down her face.” Id. at 23.

       {¶32} Matthew Martin, the medic who responded to the call, described Duckworth

as “pretty hysterical – um – pretty anxious, very talkative throughout the entire contact.”

Id. at 64.

       {¶33} We find the testimony establishes Duckworth was in a frantic, excited state

from the time Burwell initially heard Duckworth’s screams and placed the 9-1-1 call until

well after officers and medics arrived. In addition, we have reviewed the body camera

video footage of the officers responding to the scene and find the footage depicts a clearly

distraught and hysterical Duckworth. There is nothing in the record to demonstrate

Duckworth had time to fabricate the assault. The fact there was no fire despite Duckworth
Licking County, Case No. 2021 CA 00065                                                   13


yelling such does not prove she had time to fabricate the events she subsequently

described to Officer Fox.

        {¶34} Based upon the foregoing, we find the trial court did not abuse its discretion

in admitting Duckworth’s statements under the excited utterance exception to the hearsay

rule.

        {¶35} Appellant’s first assignment of error is overruled.

                                                  II

        {¶36} In his second assignment of error, Appellant argues the admission of the

Duckworth’s statements violated his rights under the Confrontation Clause of the Sixth

Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution.

        {¶37} In Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177

(2004), the United States Supreme Court concluded the Sixth Amendment prohibits the

introduction of testimonial statements by a non-testifying witness, unless the witness is

“unavailable to testify, and the defendant had had a prior opportunity for cross-

examination.” Id. at 54. Applying that definition to the facts in Crawford, the High Court

held statements by a witness during police questioning at the station house were

testimonial and thus could not be admitted. Id.

        {¶38} In Davis v. Washington and Hammon v. Indiana, 547 U.S. 813, 126 S.Ct.

2266, 165 L.Ed.2d 224 (2006), which were decided together, the United States Supreme

Court concluded statements are not testimonial if the primary purpose of the interrogation

by law enforcement was to enable police to respond to an ongoing emergency.

Statements are testimonial when the circumstances objectively indicate there is no such
Licking County, Case No. 2021 CA 00065                                                    14


ongoing emergency, and the primary purpose of the interrogation is to establish past

events which are potentially relevant to later criminal prosecution. Id. at 822.

       {¶39} The existence of an “ongoing emergency” at the time of the encounter is

among the most important circumstances informing the interrogation’s “primary purpose.”

Michigan v. Bryant, 562 U.S. 344, 361, 131 S.Ct. 1143, 179 L.Ed.2d 93 (2011). Whether

an emergency exists and is ongoing is a highly context-dependent inquiry. Id. at 363. An

assessment of whether an emergency threatening the police and public is ongoing cannot

narrowly focus on whether the threat to the first victim has been neutralized because the

threat to the first responders and public may continue. Id.

       {¶40} A victim’s medical condition is also important to the primary purpose inquiry

to the extent it sheds light on the victim’s ability to have any purpose at all in responding

to police questions and on the likelihood any such purpose would be testimonial. Id. at

364–365. The victim’s condition also provides an important context for first responders to

judge the existence and magnitude of a continuing threat to the victim, themselves, and

the public. Id. at 365.

       {¶41} Finally, another factor to consider pursuant to the “primary purpose” test is

the encounter's informality. Id. at 366. Formality suggests the absence of an emergency,

but informality does not necessarily indicate the presence of an emergency or the lack of

testimonial intent. Id. However, the court distinguished the facts in Bryant, where the

questioning occurred in an exposed public area, before emergency medical services

arrived, and in a disorganized fashion, from the formal station-house interrogation in

Crawford. Id. In addition to the circumstances in which an encounter occurs, the
Licking County, Case No. 2021 CA 00065                                                     15


statements and actions of both the declarant and interrogators provide objective evidence

of the primary purpose of the interrogation. Id. at 367.

       {¶42} Police officers in our society function as both first responders and criminal

investigators and their dual responsibilities may mean they act with different motives

simultaneously or in quick succession. Id. at 368. Similarly, victims are also likely to have

mixed motives when making statements to the police. Id. During an ongoing emergency,

a victim is most likely to want the threat to her and to other potential victims to end, which

does not necessarily mean the victim wants or envisions prosecution of the assailant. Id.

A victim may want the attacker to be incapacitated temporarily or rehabilitated. Id.

Alternatively, a severely injured victim may have no purpose at all in answering questions

posed, and may provide answers which are simply reflexive. Id. at 368-69. The victim's

injuries might be so debilitating as to prevent her from thinking sufficiently clearly to

understand the purpose of her statements to police. Id.

       {¶43} In the case sub judice, the state introduced footage from Officer Fox’s

bodycam. In that footage and audio, Duckworth can be heard crying for help. Officer Fox

approaches a fence and calls, “Hey, what’s going on guys?” Duckworth responds,

“There’s a problem. We need police. Don’t listen to him.” Officer Fox asks Duckworth

what happened as he opens the gate, Duckworth advises the officer they have been

drinking and she needs medical assistance. Duckworth is sprawled head first down the

porch steps. Her shirt is covered in blood. Appellant is standing nearby. As Officer Fox

radios for medics, Duckworth hysterically recounts the issues the couple has been

experiencing. Officer Fox asks, “What exactly happened tonight?” Duckworth answers,

“I’m not safe.” Officer Fox continues to question her. Duckworth tells the officer Appellant
Licking County, Case No. 2021 CA 00065                                                  16


started hitting her with glass objects and other objects, and she “started screaming like a

siren.” Officer Fox turns to Appellant and asks his name. Appellant denies hitting

Duckworth and did not know how she was injured. Officers call Appellant to step out

beyond the privacy fence and speak with them. Duckworth tells Officer Fox Appellant

has been hitting her with various objects and she cannot get off the ground.

       {¶44} Medics arrive and begin to treat Duckworth. Duckworth cries hysterically

throughout the encounter. She complains of being “very nauseous.” She repeatedly

states Appellant kept hitting her “with various objects.” Officer Fox does not question

Duckworth once medics arrive.

       {¶45} We find Duckworth’s statements to Officer Fox were non-testimonial under

the primary purpose test. When Officer Fox arrived at the residence, his primary purpose

was to determine how to address an ongoing emergency from his standpoint as a first

responder. See, Bryant, supra, at 1160. Officer Fox sought information from Duckworth

in order to obtain appropriate medical assistance for her injuries, to determine whether

the threat of immediate danger had subsided, and to identify who assaulted her. See,

State v. Little, 3rd Dist. No. 1-16-29, 2016-Ohio-8398, 78 N.E.3d 323, ¶ 21. Further, this

interview was informal, taking place on the porch of Appellant’s residence where Officer

Fox first encountered Duckworth. Id.; see also, State v. Knecht, 12th Dist. Warren No.

CA2015–04–037, 2015-Ohio-4316, ¶ 25.

       {¶46} Based upon the foregoing, we find the trial court did not err in finding

Duckworth’s statements to Officer Fox were non-testimonial and the admission of such

did not violate the Confrontation Clause.

       {¶47} Appellant’s second assignment of error is overruled.
Licking County, Case No. 2021 CA 00065                                                    17


                                               III, IV

       {¶48} In his third assignment of error, Appellant contends his conviction was

based upon insufficient evidence. In his fourth assignment of error, Appellant challenges

his conviction as against the manifest weight of the evidence.

       {¶49} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶50} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’ ” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶51} Appellant was convicted of assault, in violation of R.C. 2903.13(A), which

provides:



              No person shall knowingly cause or attempt to cause physical harm

       to another or to another's unborn.



       {¶52} R.C. 2901.01(A)(3) defines “physical harm” as follows:
Licking County, Case No. 2021 CA 00065                                                   18


              “Physical harm to persons” means any injury, illness, or other

       physiological impairment, regardless of its gravity or duration.



       {¶53} With respect to his assertion the state’s evidence was legally insufficient,

Appellant argues, “no statement by the declarant-witness Robyn Duckworth should have

been admitted at [his] trial * * * Without the declarant’s statements, the State had no

evidence that [Appellant] committed assault against Duckworth, even in a light most

favorable to it.” Brief of Appellant at 8. Appellant further submits his conviction was

against the manifest weight of the evidence because “without the statements by

declarant-victim, erroneously introduced under the excited utterance exception, and in

violation of Ullrich’s right to confront her, there is no evidence by which Ullrich could be

convicted of assault.”   Id. at 9. Appellant continues, “the inference that Duckworth

fabricated the facts and Ullrich spoke truthfully, was more believable and persuasive.” Id.

       {¶54} Having found Duckworth’s statements were properly admitted, supra, we

find, viewing the evidence in a light most favorable to the prosecution, a rational trier of

fact could find the essential elements of assault proven beyond a reasonable doubt. We

further find Appellant’s conviction was not against the manifest weight of the evidence.

       {¶55} As set forth in our Statement of the Case and Facts, supra, Officer Fox

arrived at 198 South Williams Street on September 25, 2020, in response to a

disturbance. While Officer Fox was speaking with Burwell, he heard screaming coming

from the house next door. The officer walked to the residence and observed Appellant,

standing in the doorway and looking confused. Officer Fox then looked over the privacy

fence, as he still could hear a woman screaming, and observed Duckworth, laying on the
Licking County, Case No. 2021 CA 00065                                                  19


ground, “actively bleeding and covered in blood, had her shirt stained from her – uh –

neck and shoulder area.” Tr. at 21-22.

       {¶56} Duckworth was screaming for help, complaining she was dizzy. Officer Fox

described her as visibly upset and crying. She had blood streaming down her face.

Duckworth told Officer Fox she was assaulted by Appellant. She indicated she had been

struck multiple times including being struck in the head with a blunt or glass object.

Duckworth explained as she tried to flee the home, Appellant prevented her from doing

so. Officer Fox recalled Duckworth told him Appellant put “his hand over her mouth or

around her throat to prevent her from screaming out for help.” Id. at 24.

       {¶57} Medic Matthew Martin was dispatched to 184 South Williams Street on

September 25, 2020, in response to a traumatic injury. When he arrived, Martin observed

Duckworth sitting on a side porch between the driveway and the house. Duckworth “had

a moderate amount of blood – uh – kind of matted in her hair.” Id. at 64. Duckworth

informed Martin she and Appellant had been in a fight during which he struck her in the

head with something.

       {¶58} After Martin and another medic cleaned up the blood to establish the extent

of Duckworth’s injuries, they observed a zigzag puncture laceration approximately three-

quarters of an inch long to the front of Duckworth’s forehead, and swelling approximately

an inch in diameter, further back, on the side of Duckworth’s head. Medics moved

Duckworth to a cot and placed her in the ambulance. Duckworth was “pretty hysterical –

um – pretty anxious, very talkative throughout the entire contact. * * * her speech was a

little slurred, pupils were a little sluggish to respond, and because of that and not being

able to rule out head injury,” she was transported to St. Ann’s Hospital. Id. at 65.
Licking County, Case No. 2021 CA 00065                                                20


      {¶59} Nurse Robinette Bowman was working in the emergency department of St.

Ann’s Hospital when Duckworth was brought in for treatment.        Duckworth informed

Bowman she and Appellant had been drinking and he started hitting her over the head

with an unknown object and kicked her multiple times. Bowman observed Duckworth’s

injuries and described those injuries as depicted in photographs entered into evidence.

Doctors used staples to close the four-centimeter laceration on Duckworth’s head.

      {¶60} Based upon the foregoing and the entire record in this matter, we find

Appellant’s conviction was not based upon insufficient evidence and was not against the

manifest weight of the evidence.

      {¶61} Accordingly, Appellant’s third and fourth assignments of error are overruled.

      {¶62} The judgment of the Licking County Court of Common Pleas is affirmed.



By: Hoffman, P.J.
Wise, John, J. and
Delaney, J. concur